358 F.2d 747
Theodore W. CUNNINGHAM, Individually and as a Partner of White and Cunningham, a Partnership, Composed of W. J. White, Jr., and Theodore W. Cunningham, Appellant,v.A. J. ABERMAN, INC.
No. 15471.
United States Court of Appeals Third Circuit.
Argued January 20, 1966.
Decided March 15, 1966.
Rehearing Denied April 4, 1966.

Appeal from the United States District Court for the Western District of Pennsylvania; Herbert P. Sorg, Judge.
Paul Ginsburg, Pittsburgh, Pa., for appellant.
David R. Levin, Pittsburgh, Pa., for appellee.
Before KALODNER, Chief Judge, and McLAUGHLIN and GANEY, Circuit Judges.
PER CURIAM:


1
On review of the record and consideration of the supplemental briefs filed by the parties, the Order of the District Court dated March 25, 1965 will be affirmed for the reasons so well stated by Judge Sorg in his Opinion, 252 F.Supp. 602, filed that date.